Title: To Thomas Jefferson from Johann Friedrich Daniel Lobstein, 6 September 1822
From: Lobstein, Johann Friedrich Daniel
To: Jefferson, Thomas


Honorable and Respected Sir!
Lebanon Pa
September 6. 1822.
Two years ago I took the freedom to send you by Mr. Belair Bookseller in Philadelphia a Prospectus of a work entitled: Topography of Philadelphia etc. which work I had intend to Publish on a Subscription in this Country, and you had the goodness to Subscribe for a Copy, which flattered me very much, than what could be more honorable to me, than to have the Name of the—celebrated and distinguished Jefferson in the list of my Subscribers—whereas I have since sending you a Prospectus been buisy with endeavours to complete the Work as much as possible, and have now finished the manuscript, and have a Specification of the contents printed in german, for distribution in Germany, and whereas I understand that you Respected Sir are a protector of the german language, have in your possession many distinguished german works, and can speak the Language; I therefore take the Liberty to send you honorable Sir a Specification of my work in Germany. I Should flatter myself very much, and think it a Particular honor to recieve your sentiment of the work, wheter you think this work worthy of Publication, your sentiment I shall recieve with estimation as all your advise respecting my work—not with standing the number of Subscribers for my work, the expence of publication is to extravagant. so that I am compelled to send the work to Europe for Publication, which I am sorry to do, for my Circumstances, will at present not admit it—.You will pardon Respected Sir, that I took the freedom to send you a prospectus of my work as rememberance untill I may have the Pleasure to do the same of my work as soon as printed, it will therefore give me great Pleasure to hear the sentiment of so honorable a Person as Jefferson of my contemplated work.I have the honor to remain with sentiments of the highest esteemYour most humble obedient servantLobstein M.D.